65 F.2d 1017 (1933)
Lilla H. GLENN and Chemical Bank & Trust Company, as Executors of the Last Will and Testament of Richard M. C. Glenn, Deceased, Appellants,
v.
Frank Collis BOWERS, etc., Appellee.
Lilla H. GLENN and Chemical Bank & Trust Co., as Executors of the Last Will and Testament of Richard M. C. Glenn, Deceased, Appellants,
v.
William H. EDWARDS, Collector of Internal Revenue for the Second District of New York, Appellee.
Nos. 409, 410.
Circuit Court of Appeals, Second Circuit.
May 29, 1933.
Delafield, Thorne, Burleigh & Marsh, of New York City (George H. Porter, of New York City, and Hiram Elfenbein, of Jersey City, N. J., of counsel), for appellant.
George Z. Medalie, U. S. Atty., of New York City (Walter H. Schulman, Asst. U. S. Atty., of New York City, of counsel), for appellees.
Before L. HAND, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
PER CURIAM.
Judgments affirmed.